Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims as presented are directed towards a 3D augmented reality display, with the limitations “a microdisplay for providing a virtual 3D image for display to a user; display optics configured to receive optical radiation from the microdisplay and configured to create, from the received radiation, a 3D lightfield extending through a depth range at a reference plane, the display optics including a microlens array having an array width and the display optics including a first lens attached to and in optical communication with the
microlens array, the first lens having a diameter at least as large as the array width to receive optical radiation from the microlens array; an eyepiece in optical communication with the display optics configured to receive the 3D lightfield from the display optics and configured to create a virtual image, at a virtual reference plane, of the 3D light field, the reference plane and virtual reference plane being optically conjugate to one another across the eyepiece”. The closet prior art is directed towards Hua et al., “A compact eye tracked optical see-through head mount display), and Fleck et al., (U.S. Pub. No. 2013/0286053 A1). Hua discloses an optical see-through ET-HMD system based on freeform optical technology and an innovative optical scheme that uniquely combines the display optics with the eye imaging optics. Fleck is directed towards various implementations for a transparent AR solution configured to provide a low-power, high-resolution, see-through display resemebling a pair of glasses. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/Primary Examiner, Art Unit 2486